Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                      Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
                                                  Response to arguments
Applicant’s arguments with respect to all pending claim(s) have been considered but are moot because the new ground of rejection. Claim 18 was cancelled. Claim 22 was added. This action is made non-final.
                                                        Claims Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1; 3-11; 13-17; 20; 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shribman (US.Pub.20160105530) et al in view of Drummond  (US.Pub.No.20110078717) and Lee (US.Pub.No.20150046968) and Kashyap (US.Pub.No.20080208908).

Regarding claim 1, Shribman et al disclose a computer-implemented method, comprising: receiving a fetch command from  the first instance of  the application executing locally on  the host device(see fig.1 and fig.11; requesting some service, such as a file, connection, web page, or other resource,0107; for fetching over the Internet,0196);

wherein the fetch command indicates a file to be retrieved from a network-accessible computing device (content fetched or sent by a network element may consist of, or include, video data. Video data fetched via the Internet are typically identified by a set of characters, including three fields, relating to a URL domain name, a specific video identifier, and offset, relating to the viewing point in the video data itself,0651;0484);

providing, to  the media device executing  the second instance of the application, the fetch command to fetch the file associated with displaying an interface of the application on the media device(a respective content that may be fetched by the client devices,0191; after a client device completes the fetching of a file, it may update network elements,0269; operating system provides an interface between an application program and the computer hardware, so that an application program can interact with the hardware only by obeying rules and procedures programmed into the operating system,0037;0084);

receiving, at the host device, metadata corresponding to the file that was retrieved by the media device responsive to an execution of the fetch command by the media device (the initial part of the data server response includes meta-data information, including the content length, in a form of time (such as hours, minutes, and seconds) or size (such as in bytes), 0562).

But did not explicitly disclose determining a rendering command from the first instance of the application corresponding to displaying the interface including the fetched file as indicated by the metadata; and providing the rendering command to the media device, wherein the media device is configured to display the interface of the application responsive to executing the rendering command; receiving, over the network and at the host device, a command issued to the media device from a remote control associated with the media device based upon a determination by the media device to use processing capabilities of the host device to execute the command; issuing the command to the first instance of the application executing locally on the host device; determining that user information was used to log in to a first instance of an application is executing locally on a host device and the user information was also used to log in to  a second instance of the application executing on a media device and simultaneously with the first instance of the application executing on the host device, wherein the host device and the media device are wirelessly communicatively coupled over a network.

However, Drummond et al disclose determining a rendering command from the first instance of the application corresponding to displaying the interface including the fetched file as indicated 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Drummond to modify Shribman by providing overlay menu for the purpose of improving viewing experience.

And Lee et al disclose receiving, over the network and at the host device, a command issued to the media device from a remote control associated with the media device based upon a determination by the media device to use processing capabilities of the host device to execute the command; issuing the command to the first instance of the application executing locally on the host device ( see fig.7 for determining if the media device is operating in normal mode or using the capability of the host device or  upgrader mode based on the command received via user interface from the user; the display apparatus 100 determines whether a function corresponding to a user command is a function which requires the function upgrade device 200 at operation S710,0110; in response to determining that a function corresponding to a user 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Lee to modify Drummond and Shribman by sending commands to the display apparatus via user interface for the purpose of upgrading the capabilities of the devices accordingly.

And Kashyap et al show in fig.1 to fig.3 a system that allow a user to a unique identifier and password to log in to multiple devices concurrently  and the system is able to use wireless network to connect the devices  in order to exchange data or information among them.

And the system further discloses  the user has logged into the network, he accesses a device 100 on the AV network 200. As noted above, the user may access the device utilizing a remote 

And the connections between devices may be wired or wireless,0023; 0016-0017.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Kashyap to modify Drummond and Shribman and Lee by using password data associated with users for the purpose of controlling and accessing data from multiple devices concurrently.

Regarding claim 3, Shribman et al disclose further comprising: receiving, from the media device user, account information regarding a user account associated with the second instance of the application; and configuring the first instance of the application using the user account information (that provides a network service that applications may use to authenticate the credentials, usually account names and passwords, of their users, 0162).

Regarding claim 4, Shribman et al disclose wherein the fetch command identifies streaming video content to be retrieved by the media device from one or more servers (see fig.11 with 

Regarding claim 5, the combination of Shribman and Drummond and Kashyap  et al did not explicitly disclose wherein the streaming video content is received by the media device and processed by the second instance of the application.

However, Lee et al disclose wherein the streaming video content is received by the media device and processed by the second instance of the application(the image receiver 140 may receive broadcast content from an external broadcasting station, may receive image content from an external apparatus, and may receive content transmitted over a network such as the Internet,0071; the display apparatus 100 determines whether a function corresponding to a user command is a function which requires the function upgrade device 200 at operation S710,0110; in response to determining that a function corresponding to a user command is a function which requires the function upgrade device 200 (operation S710-Y), the display apparatus 100 performs the function corresponding to the user command in conjunction with the function upgrade device at operation S720,0111).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Lee to modify Drummond and Shribman and Kashyap by using capability of the host or upgrader device for the purpose of improving viewing experiences.

Regarding claim 6, the combination of Shribman and Drummond and Kashyap et al did not explicitly disclose further comprising: receiving, at the host device, input from a remote control configured to operate the second instance of the application at the media device during a playback of the streaming video content by the media device.

However, Lee et al disclose further comprising: receiving, at the host device, input from a remote control configured to operate the second instance of the application at the media device during a playback of the streaming video content by the media device(see fig.7 for determining if the media device is operating in normal mode or using the capability of the host device or  upgrader mode based on the command received via user interface from the user; the display apparatus 100 determines whether a function corresponding to a user command is a function which requires the function upgrade device 200 at operation S710,0110; in response to determining that a function corresponding to a user command is a function which requires the function upgrade device 200 (operation S710-Y), the display apparatus 100 performs the function corresponding to the user command in conjunction with the function upgrade device at operation S720,0111; if a function corresponding to a user command is not a function which requires the function upgrade device 200 (operation S710-N), the display apparatus 100 performs the function corresponding to the user command independently at operation S730. For example, if a function corresponding to a user command is a broadcast content reproduction function, the display apparatus 100 may receive broadcast content through a tuner of the display apparatus 100 and display the received broadcast content through the 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Lee to modify Drummond and Shribman and  Kashyap by sending commands to the display apparatus via user interface for the purpose of upgrading the capabilities of the devices accordingly.

Regarding claim 7, Shribman et al disclose further comprising: receiving, at the host device, periodic updates as to how much of the streaming video content has been output by the media device (the host application operates independently of the plug-ins, making it possible for end-users to add and update plug-ins dynamically without needing to make changes to the host application, 0134; 0273-0274).

Regarding claim 8, the combination of Shribman and Drummond  and Kashyap et al did not explicitly disclose wherein upon detecting a selection to execute the second instance of the application, firmware of the media device redirects one or more application commands to the first instance of the application.

However, Lee et al disclose wherein upon detecting a selection to execute the second instance of the application, firmware of the media device redirects one or more application commands to the first instance of the application(the display apparatus 100 determines whether a function 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Lee to modify Drummond and Shribman and Kashyap  by using capability of the host or upgrader device for the purpose of improving viewing experiences.

Regarding claim 9, Shribman et al disclose wherein the host device comprises one or more cloud servers that communicate with the media device over the Internet (Other services include virtual server, cloud services, or physical server operation. A virtual ISP (VISP) is an operation that purchases services from another ISP, 0098; 0111; an Internet Service Provider (ISP) 12 is an organization that provides services for accessing, using, or participating in the Internet 113, 0097).

Regarding claim 10, Shribman et al disclose wherein the host device comprises a network device that is configured on a same local network as the media device, and wherein the network device and the media device communicate over the same local network (see fig.5; shows a block diagram that illustrates a system 10 including a computer system 11 and the 

Regarding claim 11, Shribman et al disclose a media device system, comprising: a memory; and at least one processor coupled to the memory and configured to perform operations comprising (With some programs, known as re-entrant type, it is possible to have one copy loaded into memory, while several users have shared access to it so that they each can execute the same program-code. The processor at any instant can only be executing one instruction from one program but several processes can be sustained over a period of time by assigning each process to the processor at intervals while the remainder become temporarily inactive,0038);

receiving a fetch command from  the first instance of  the application executing locally on  the host device, wherein the fetch command indicates a file to be retrieved from a network-accessible computing device(see fig.1 and fig.11; requesting some service, such as a file, connection, web page, or other resource,0107; for fetching over the Internet,0196);

providing, to the media device executing  the second instance of the application, the fetch command to fetch the file associated with displaying an interface of the application on the media device(a respective content that may be fetched by the client devices,0191; after a client device completes the fetching of a file, it may update network elements,0269; operating system 

receiving, at the host device, metadata corresponding to the file that was retrieved by the media device responsive to an execution of the fetch command by the media device (the initial part of the data server response includes meta-data information, including the content length, in a form of time (such as hours, minutes, and seconds) or size (such as in bytes), 0562).

But did not explicitly disclose determining a rendering command from the first instance of the application corresponding to displaying the interface including the fetched file as indicated by the metadata; and providing the rendering command to the media device, wherein the media device is configured to display the interface of the application responsive to executing the rendering command; receiving, over the network and at the host device, a command issued to the media device from a remote control associated with the media device based upon a determination by the media device to use processing capabilities of the host device to execute the command; issuing the command to the first instance of the application executing locally on the host device; determining that user information was used to log in to a first instance of an application is executing locally on a host device and the user information was also used to log in to  a second instance of the application executing on a media device simultaneously with the first instance of the application executing on the host device, wherein the host device and the media device are wirelessly communicatively coupled over a network.

However,  Drummond  et al disclose determining a rendering command from the first instance of the application corresponding to displaying the interface including the fetched file as indicated by the metadata; and providing the rendering command to the media device, wherein the media device is configured to display the interface of the application responsive to executing the rendering command(see fig.7 for displaying or rendering searched or fetched content; a selection of the start of a program segment of interest by a user while viewing a program. Illustration 700 shows program viewing region 701, menu 702, and start of program segment option 703. In an embodiment, program viewing region 701 may be displayed directly on the display screen of user equipment or a user equipment device,0086-0087;0134; program content available for viewing,0138;0103;0039).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Drummond to modify Shribman by providing overlay menu for the purpose of improving viewing experience.

And Lee et al disclose receiving, over the network and at the host device, a command issued to the media device from a remote control associated with the media device based upon a determination by the media device to use processing capabilities of the host device to execute the command; issuing the command to the first instance of the application executing locally on the host device ( see fig.7 for determining if the media device is operating in normal mode or using the capability of the host device or  upgrader mode based on the command received via 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Lee to modify Drummond and Shribman by sending commands to the display apparatus via user interface for the purpose of upgrading the capabilities of the devices accordingly.

And Kashyap et al show in fig.1 to fig.3 a system that allow a user to a unique identifier and password to log in to multiple devices concurrently  and the system is able to use wireless network to connect the devices  in order to exchange data or information among them.

And the system further discloses  the user has logged into the network, he accesses a device 100 on the AV network 200. As noted above, the user may access the device utilizing a remote control that interfaces with the remote control interface 116 of the AV device 100. When the device receives input from the remote control, it determines which user is logged in and queries its settings database for the appropriate preferences and settings to load onto the device. At block 504, the retrieved settings are loaded onto the device. In many instances, a user will use more than one AV device at the same time. For example, a user may access both an HDTV 100(a) and a PVR 100(d) simultaneously,0033-0034.

And the connections between devices may be wired or wireless,0023; 0016-0017.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Kashyap to modify Drummond and Shribman and Lee by using password data associated with users for the purpose of controlling and accessing data from multiple devices concurrently.

Regarding claim 13, it is rejected using the same ground of rejection for claim 3.
Regarding claim 14, it is rejected using the same ground of rejection for claim 4. 
Regarding claim 15, it is rejected using the same ground of rejection for claim 5
Regarding claim 16, it is rejected using the same ground of rejection for claim 6.
Regarding claim 17, it is rejected using the same ground of rejection for claim 8.


Regarding claim 21, the combination of Shribman and Drummond  and Kashyap et al did not explicitly disclose further comprising: instantiating the first instance of the application responsive to receiving a launch command from the media device, wherein the media device instantiates the second instance of the application responsive to the launch command.

However, Lee et al disclose further comprising: instantiating the first instance of the application responsive to receiving a launch command from the media device, wherein the media device instantiates the second instance of the application responsive to the launch command(see fig.6 and fig.7; the display apparatus 100 determines whether a function corresponding to a user command is a function which requires the function upgrade device 200 at operation S710,0110; in response to determining that a function corresponding to a user command is a function which requires the function upgrade device 200 (operation S710-Y), the display apparatus 100 performs the function corresponding to the user command in conjunction with the function upgrade device at operation S720,0111-0112;0019;0024).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Lee to modify Drummond and Shribman  and Kashyap by using capability of the host or upgrader device for the purpose of improving viewing experiences.

s 2; 12  are rejected under 35 U.S.C. 103 as being unpatentable over Shribman (US.Pub.20160105530) et al in view of Drummond  (US.Pub.No.20110078717)  and Lee (US.Pub.No.20150046968) and  Kashyap (US.Pub.No.20080208908) and Norcott (US.Pub.No.20070299858).

Regarding claim 2,  the combination of Shribman and Drummond and Lee  and Kashyap et al did not explicitly disclose further comprising: further comprising: determining a version number of the second instance of the application prior to an instantiation of the first instance of the application; and instantiating the first instance of the application with a version number  identical to the version number of the second instance of the application with the user information, wherein the host device is configured to execute multiple different versions of the application simultaneously.

However, Norcott et al disclose further comprising: further comprising: determining a version number of the second instance of the application prior to an instantiation of the first instance of the application; and instantiating the first instance of the application with a version number identical to the version number of the second instance of the application with the user information, wherein the host device is configured to execute multiple different versions of the application simultaneously. (in order to execute an application upgrade from version X.1 to version X.2, the system would track which version of the application was running, the aspects of the invention allow for more than one version of the application to simultaneously co-exist and be resident on the same database,0024; a method and system to allow multiple versions and 

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Norcott to modify Shribman and Drummond and Lee and Kashyap by running multiple versions of an application concurrently for the purpose of improving viewing experiences.

Regarding claim 12, it is rejected using the same ground of rejection for claim 2.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shribman (US.Pub.20160105530) et al in view of Drummond  (US.Pub.No.20110078717)  and Lee (US.Pub.No.20150046968) and Kashyap (US.Pub.No.20080208908) and Yao (US.Pub.No.20120260049).

Regarding claim 22, the combination of Shribman and Drummond and Lee  and Kashyap  et al did not explicitly disclose wherein the second instance of the application is configured to clone one or more operations executed on the first instance of the application responsive to a command received at the media device.

However, Yao et al disclose wherein the second instance of the application is configured to clone one or more operations executed on the first instance of the application responsive to a command received at the media device(a cloning program launches in a host device,0010; the cloning system 1 may be utilized, for example, to restore a computer to its original configuration or to create a comprehensive backup of an operating system (OS) and installed software of a computer,0016).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to introduce the teachings of Yao to modify Shribman and Drummond and Lee and Kashyap  by applying cloning technique for the purpose of creating a backup of the program or software running inside the  computer system.
                                                                   Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN D SAINT CYR/Examiner, Art Unit 2425     

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425